DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, line 19, “the carotid blood pressure” should read “a carotid blood pressure”.
Claim 1, lines 19-20, “the mean arterial pressure” should read “a mean arterial pressure”.
Authorization for this examiner’s amendment was given in an interview with Attorney Tingting Liu on 03/18/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 03/11/2022, regarding the rejection of claims 1-4 and 6-14 under 35 U.S.C. 103 were found to be persuasive. Claim 3 has been cancelled. The added limitation of “wherein the mean arterial pressure is obtained through the following equation (I) or equation (II): 
                        
                            M
                            A
                            P
                            =
                            a
                            
                                
                                    
                                        
                                            
                                                
                                                    l
                                                
                                                
                                                    p
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    p
                                                    a
                                                
                                            
                                        
                                    
                                     
                                    ×
                                    c
                                
                            
                            +
                            b
                        
                     ……….equation (I);
                        
                            M
                            A
                            P
                            =
                            A
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    l
                                                
                                                
                                                    p
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    p
                                                    a
                                                
                                            
                                        
                                    
                                     
                                    ×
                                    C
                                    )
                                
                                
                                    2
                                
                            
                            +
                            B
                        
                    ………equation (II);
wherein MAP is the mean arterial pressure, which is the carotid blood pressure;                         
                            
                                
                                    l
                                
                                
                                    p
                                
                            
                        
                     is the length of the path along which the pulse propagates through the arteries,                         
                            
                                
                                    t
                                
                                
                                    p
                                    a
                                
                            
                        
                     is the pulse arrival time; a, b, and c are correction parameters, the correction parameter a ranging from 0.01 to 0.15, the correction parameter b ranging from 0.01 to 0.15, and the correction parameter c ranging from 1 to 1000; and A, B, and C are correction parameters, the correction parameter A ranging4895-9696-1042, v. 1Application No. 16/630,355 Attorney Docket No. 4929/0351PUS4 Response to Final Office Action dated 21 Dec 2021Page 3 of 9from 0.01 to 0.15, the correction parameter B ranging from 0.01 to 0.15, and the correction parameter C ranging from 1 to 1000.” in claim 1 overcomes the rejection. No prior art was found teaching individually, or suggesting all of the features of the applicant’s invention as recited in independent claim 1 in combination with the recited steps and elements of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792